393 S.C. 227 (2011)
712 S.E.2d 436
In the Matter of William Gary WHITE, III, Respondent.
Not in Source
Supreme Court of South Carolina.
June 22, 2011.

ORDER
Respondent was suspended on March 7, 2011, for a period of ninety (90) days. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
s/ Jean H. Toal C.J.
HEARN, J., not participating.